Title: Virginia Delegates to Thomas Nelson, 20 November 1781
From: Virginia Delegates
To: Nelson, Thomas



Sr.
Phila. 20th. Novr. 1781
Our Letter of the 17th. by Capt. Irish contains those communications, which would otherwise have been the subject of this weeks correspondence.
We have now to acknowledge the receipt of Mr. Andrews’s Letter of the 9th. conveying to us the disagreeable information of your Excellencies indisposition from which however he gives us reason to hope you will be soon recovered and able to repair to Richmond. The requests contained in his Letter respecting the Guard and provisions furnished by the State for the security and support of the British prisoners at Winchester shall be attended to and answered as soon as it is in our power. We are informed the British fleet have all returned to the Hook, the Troops landed on Staten Island and that sixteen of the Ships of War are to repair to the W. Indies the others to continue at N. York
We are respectfully Sr. yr. most obed servts.
Js Madison Jun.Edm: RandolphJos: Jones
